Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 12/20/2021.  Claims 1-27 are currently pending within this application with claims 3-5, 12-13, 16-22 are withdrawn from consideration for being directed towards species non-elected.

Claim Rejections – 35 USC § 112
2.	The previous rejections of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to amended claims filed on 12/20/2021.

Response to Arguments
3.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejections necessitated by Applicant’s amendments to the previously presented claims.

Information Disclosure Statement
4.	The information disclosure statement(s) filed on 7/12/2021, 10/29/2021, and 12/3/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.
Claim Rejections – 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-2, 6, 8-11, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US PGPub 2019/0333198) [hereafter Wang].

6.	As to claim 1, Wang discloses a system (as shown in Figures 4A and 9 and 14) for training a machine learning system to enhance images, the system comprising: a processor (1402), and a non-transitory computer-readable storage medium (memory 1404) storing processor-executable instructions that, when executed by the processor, cause the processor to perform obtaining a set of training images (as shown in step 102 in Figure 1 and steps 302 and 304 in Figure 3A as short and long exposure images) to be used for training the machine learning system, the obtaining comprising obtaining an input image of a scene (still video of short exposure frames as shown in Figure 2 and 3B), and obtaining a target output image (long exposure image as shown in Figure 2 and 3B) of the scene by averaging a plurality of images of the scene, wherein the plurality of images are associated with a plurality of predetermined rest intervals (every set period of frames, each x number of frames, etc.) between the plurality of images, wherein the target output image represents a target enhancement of the input image (as shown in step 306 of Figure 3A), and training the machine learning system (GAN 402) 

7.	As to claim 2, Wang discloses the instructions further cause the processor to: obtain a set of input images (short-exposure images), wherein each input image in the set of input images is of a corresponding scene, and obtain a set of target output images (long-exposure frame) comprising, for each input image in the set of input images, obtaining a target output image of the corresponding scene by averaging a plurality of images of the corresponding scene (as shown in Figure 3A), and train the machine learning system using the set of input images and the set of target output images (Paragraphs 0061-0063, 0067-0071, 0074-0081, 0085-0093, 0102). 

8.	As to claim 6, Wang discloses obtaining the set of training images comprises obtaining a set of training images for a plurality of image capture settings (exposure times/effects) (Paragraphs 0061-0062, 0071, 0074-0075, 0077, 0081, 0168-0169). 

9.	As to claim 8, Wang discloses the instructions further cause the processor to perform obtaining a second set of training images and retrain the machine learning system using the second set of training images (Paragraphs 0081, 0093, 0102, 0104-0105). 

10.	As to claim 9, Wang discloses the instructions further cause the processor to: obtain the set of training images from a respective imaging device (client device/third 

11.	As to claim 10, Wang discloses the machine learning system comprises a neural network (Paragraphs 0033, 0050-0052, 0087, 0089). 

12.	As to claim 11, Wang discloses training the machine learning system comprises minimizing a linear combination of multiple loss functions (multi-term loss functions 442 as shown in Figure 4A) (Paragraphs 0093-0105).

13.	As to claim 23, the Wang reference discloses all claimed subject matter as stated with respect to the above comments and citations of claim 1.

Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Wang (US PGPub 2019/0333198) [hereafter Wang] in view of Kaufhold (US PGPub 2019/0080205) [hereafter Kaufhold].

16.	As to claim 7, it is noted that Wang fails to particularly disclose obtaining one or more images that capture noise of an imaging device used to capture the input set of images and the output set of images. 
	On the other hand, Kaufhold discloses obtaining one or more images that capture noise (Gaussian noise) of an imaging device used to capture the input set of images and the output set of images (Paragraphs 0101, 0123).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include obtaining one or more images that capture noise of an imaging device used to capture the input set of images and the output set of images as taught by Kaufhold with the system of Wang because the cited prior art are directed towards generating training images in order to train a machine learning system to enhance images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of allowing the machine learning system to enhance an input image according to an amount of Gaussian noise. 

17.	As to claim 14, it is noted that Wang fails to particularly disclose obtaining a noise image associated with an imaging device used to capture the set of training images, 
	On the other hand, Kaufhold discloses obtaining a noise image associated with an imaging device used to capture the set of training images, wherein the noise image captures noise generated by the imaging device and including the noise image as an input into the machine learning system (Paragraphs 0101, 0123).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include obtaining a noise image associated with an imaging device used to capture the set of training images, wherein the noise image captures noise generated by the imaging device and including the noise image as an input into the machine learning system as taught by Kaufhold with the system of Wang because the cited prior art are directed towards generating training images in order to train a machine learning system to enhance images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of allowing the machine learning system to enhance an input image according to an amount of Gaussian noise. 

18.	Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Wang (US PGPub 2019/0333198) [hereafter Wang] in view of Wendel (US PGPub 2018/0336692) [hereafter Wendel].

19.	As to claim 15, it is noted that Wang fails to particularly disclose obtaining a set of input images using a neutral density filter, wherein each image of the set of input 
	On the other hand, Wendel discloses obtaining a set of input images using a neutral density filter, wherein each image of the set of input images is of a corresponding scene; and obtaining a set of target output images, comprising for each input image in the set of input images, obtaining a target output image of the corresponding scene that is captured without the neutral density filter, wherein the target output image represents a target enhancement of the input image (Paragraphs 0022, 0035-0038, 0041, 0043, 0045). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include obtaining a set of input images using a neutral density filter, wherein each image of the set of input images is of a corresponding scene;  and obtaining a set of target output images, comprising for each input image in the set of input images, obtaining a target output image of the corresponding scene that is captured without the neutral density filter, wherein the target output image represents a target enhancement of the input image as taught by Wendel with the system of Wang because the cited prior art are directed towards generating training images which are short and long term exposure images in order to train a machine learning system and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of generating the short and long term exposure images through use of a neutral density filter. 
Claims 24-27 are rejected under 35 U.S.C 103 as being unpatentable over Wang (US PGPub 2019/0333198) [hereafter Wang] in view of Tomiyasu (US PGPub 2015/0229816) [hereafter Tomiyasu].

21.	As to claims 24 and 26, it is noted that Wang fails to particularly disclose the predetermined rest period is configured to enable an imaging device capturing the plurality of images to control a temperature of the imaging device. 
	On the other hand, Tomiyasu discloses a predetermined rest period (lower frame rate) is configured to enable an imaging device (as shown in Figure 1) capturing the plurality of images to control a temperature of the imaging device (Paragraphs 0040-0042, 0044, 0052, 0056-0057, 0064-0071). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include having the predetermined rest period enabling an imaging device capturing the plurality of images to control a temperature of the imaging device as taught by Tomiyasu with the system of Wang because the cited prior art are directed towards generating images at different periods of time and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enhancing the quality of the extracted images used for generating the target output image by reducing the deterioration of the images caused by high temperatures through varying the capture rate/rest intervals between the images.

.

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664